THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 402ND DISTRICT COURT OF WOOD COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 10th
day of December, 2014, the cause upon appeal to revise or reverse your judgment between

 AARON JORDAN, MICHAEL JORDAN, HEATHER JORDAN, GILBERT JORDAN,
      PHYLLIS ANN WOODS AND DONNA JOYCE CURTIS, Appellants

                       NO. 12-13-00035-CV; Trial Court No. 2011-115

                          Opinion by James T. Worthen, Chief Justice.

                              CYNTHIA KAY LYLES, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the oral arguments, appellate record and the briefs
filed herein, and the same being considered, it is the opinion of this court that the trial court’s
judgment should be reversed and rendered.

        It is therefore ORDERED, ADJUDGED and DECREED by this court that the judgment
of the trial court in favor of Appellee, CYNTHIA KAY LYLES, be, and the same is, hereby
reversed and judgment is rendered in accordance with the jury’s verdict. All costs in this cause
expended in this court be, and the same are, hereby adjudged against the Appellee, CYNTHIA
KAY LYLES, for which let execution issue; and that this decision be certified to the court
below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 26th day of May, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk